Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Amendment filed 3/22/2022 in response to the Office Action of 12/23/2021 is acknowledged and has been entered.  
Claims 1-2, 4-5, 7-13, 21,23-29 are pending.  Claim 22 has been cancelled.  Claims 7-9, 11-12, 21, 23, 26,28-29 are withdrawn.  Claims 1, 10,have been amended.  
Claims 1-2, 4-5, 10, 13, 24-25 and 27 are currently under consideration in view of the elected species.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 10, 13, 24-25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between altered  between altered kallikrein markers i.e. total PSA, free PSA and hK2 (elected species) in blood plasma samples from subjects or subjects diagnosed with prostate cancer (instant claim 5)  and the probability/risk  for aggressive prostate cancer I,e, a probability that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer.  The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Importantly, the claim is also directed to an abstract idea, because the steps of “determining the probability that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer using a logistic regression model  [..]”  is a mathematical calculation/relationship  which is identified by the Courts as abstract idea judicial exception See MPEP2106.04(a)(2).  The limitation of steps V and VII: V) determining that the probability from step iv) vii) if the probability from repeated step iv) is below the threshold level, repeating steps i)- iv) at least once without obtaining a prostate tissue biopsy from the subject, but if the probability from repeated step iv) is above the threshold level, obtaining a prostate tissue biopsy from the subject, .necessarily requires a comparison to a threshold which also reads to a mental process.. Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).
In addition, repeating the steps i-iv without obtaining a biopsy to determine a probability over time  (steps VI--VII)  is interpreted as monitoring a probability which is also an abstract idea which  reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results as for example monitoring or evaluating the presence of aggressive cancer (claim 2)  have been characterized by the courts as abstract ideas. See MPEP2106.04(a)(2).  
 Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  
The claims are not integrated into a practical application. This judicial exception is not integrated into a practical application because steps corresponding to Abstract ideas and mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application.  
In this case, the step of  determining the probability that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer using a logistic regression model determined by weighting the measured one or more kallikrein marker levels and at least one clinical factor[..],  monitoring a probability based on a comparison (claim 1) evaluating the presence of aggressive cancer (claim 2) sample to a threshold (MPEP2106.04(a)(2).) without more, is a judicial exception and not a practical application thereof.  Steps I and II and amended steps III and VI,VII; claim 2, relate to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  These steps do not integrate the judicial exceptions into a practical application.   There are no subsequent steps that the courts have found indicative to integrate the judicial exception into a practical application.  Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. While a reference to a immunoassay  is made in claim 1, binding an agent/antibody to a protein to form a complex results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  Dependent claim 5 is  drawn to selecting of time of blood sampling do not further the immunoassay and thinking about the results of claim 1.  Dependent claims 24-25 are directed to variables and coefficients used in the algorithm that are interpreted as calculation i.e. data manipulation which is also an abstract idea.  Dependent claims 3-4, 27 are also directed at the natural correlation between altered levels of markers and the probability of the disease. 
There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
In addition to the judicial exceptions, the claims also recite steps of obtaining a blood sample and isolating plasma (claim 1,steps I and II) and subjecting a blood sample of the subject to one or more immunoassays that measure levels of markers using an immunoassay (claim 1, step III).  The claims are not limited to any reagents for the measuring of specific markers and the claim reads on use of an immunoassay for measuring any plurality of  biomarkers in in subjects having non-aggressive prostate cancer.  Using an immunoassay to measure levels of markers is routine well understood, purely conventional and routinely taken by others, as cited below, and therefore fail to add a feature that is more than well-understood, purely conventional or routine as cited below.     In addition, Zhang et al (WO 2012/129408) teach performing an immunoassay to detect one or more biomarkers i.e. PSA (bridging paragraph pages 2-3) in blood (page 3 lines 19-24) in subjects having non-aggressive prostate cancer (page 3 lines 29-32).  In another example Vickers et al. (Cancer Epidemiol Biomarkers Prev 2011;20:255-261) teach immunoassays for  measuring tPSA, fPSA,iPSA, hK2 (page 256, right second paragraph) in cohorts including having non-aggressive cancer Gleason less than 6 (table 1  . Further Hirama et al. (J.Cancer Res Clin Oncol 2014; published on-line in  2013; 140:257-263) teach active surveillance of low-risk prostate cancer patients and measuring tPSA, fPSA with Unicell Dx100 Immunoasay system (measuring pages 258 right 3rd paragraph, table 2). ).   Further using a biopsy to evaluate the presence of aggressive cancer i.e. Gleason 7  (claim 2) is more than well-understood, purely conventional or routine as cited below.
In addition, mathematical equation for calculating a probability by taking into weighted parameters taught in the prior art well understood, purely conventional and routinely taken by others as cited below.
Also,  monitoring a probability based on a threshold is known and conventional as cited below and in addition see Vickers et al. (Journal of Clinical Oncology, 2010 vol 28 No 15 page 2493-2498, of record).who discloses decision curve analysis, wherein if the threshold probability is less than 13%, refusing biopsy is beneficial (page 2496 left second paragraph); also see Vickers et al, MED Decis Making 2006;26:565-574, whole publication).  Further, active surveillance of subjects with low probability of aggressive prostate cancer is well understood and routine as cited below and in addition see Helbing et al (Cancer World,2010;January/February, pages 1-21, whole publication, page 18, left column).  
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic binding assay recited in the claim is a routine and conventional test used to measure biomarkers.  Furthermore, the steps of using the assay result to assign the patient to a predetermined subpopulation of individuals having a known pre-disposition for future renal injury and deciding a course of treatment amount to no more than observing a correlation and applying the assay result to make a correlation. 
The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. 
The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. No action beyond “correlation step” is required; as in Mayo, there is no requirement that a doctor act on the results of the method.  
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Response to applicant arguments 
Applicant arguments have been considered but not found persuasive.
Applicant now argues that amended claims are directed to patent eligible improvements to technology because the specification discloses a technical problem subjects diagnosed as having nonaggressive prostate cancer are monitored for disease progression by obtaining prostate tissue biopsies [..] Periodically obtaining prostate tissue biopsies is a clinically undesirable  and a technical solution  improved methods for predicting whether a prostate tissue biopsy obtained from will contain detectable prostate cancer, including high grade prostate cancer (Gleason 7 or greater). Applicant argues that the language, by itself or in view of the specification as filed, would indicate to one of ordinary skill that claim 1 is directed to an improvement to a technology, as it provides a method of monitoring the progression of prostate cancer while minimizing biopsies. In response to this argument, it is initially noted that a subject previously diagnosed with non-aggressive prostate cancer is not recited in claim 1.  Nevertheless, 
It is noted that the improvement has to be directed to an improvement to a technology  not to the judicial exception itself. Further acting on the result of these steps, determines/monitors  a probability and evaluation for advanced cancer, which fall under judicial exceptions.  It is noted that the judicial exception itself is not a practical application and is not patentable.   Not obtaining a tissue biopsy based on a calculation of a probability by repeating steps 1-iV  is merely an application of a conventional technology to determine an outcome which would be considered under step 2A prong 2 mere data gathering and under step 2B as use of a conventional assay.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 10, 13, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers et al (US2013/0273643) referred as ‘643 and Gronberg et al in view of  Vickers et al 2011 (Cancer Epidemiol Biomarkers Prev 2011;20:255-261) and/or Soloway et al (European Urology, 2010; 58,831-835, IDS Reference).
Claims of this invention have been amended to recite a method
i) obtaining a blood sample of a subject; 
ii) removing blood plasma from the blood sample;
 iii) subjecting the blood plasma 
iv) determining the probability that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer using a logistic regression model with aggressive prostate cancer as the outcome, wherein a logit of the logistic regression model is determined by weighting the measured kallikrein marker levels and at least one clinical factor, wherein the at least one clinical factor comprises a prior negative biopsy 
V) determining that the probability from step iv) 
vi) repeating steps i)-iv) at least once within an interval of 6 months to 1 year without obtaining a prostate tissue biopsy from the subject ; and 
vii) if the probability from repeated step iv) is below the threshold level, repeating steps i)- iv), without obtaining a prostate tissue biopsy from the subject but if the probability from repeated step iv) is above the threshold level, obtaining a prostate tissue biopsy from the subject.
Claim interpretation: determining that the probability from step iv) vi) repeating steps i)-iv) is interpreted as determining the subject is a low risk that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer based on marker levels and clinical factor and monitoring the probability of having low risk within an interval of 6 months to 1 year, while the limitation “if the probability from repeated step iv) is above the threshold level” is interpreted as determining  the monitored subject having a low probability that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer as for example a subject diagnosed with non-aggressive prostate cancer has  high  risk that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer.  
Absent any  absent any limitations on the threshold and the subject, determining a probability that requires continued monitoring or obtaining  a biopsy is a preference of the patient and clinician. To put is another way one patient may undergo monitoring when having a 10% probability while undergoing biopsy when the probability changes to 11% another would undergo biopsy when having  a 10% probability,  
‘643 teach throughout the patent a method comprising determining   iii) subjecting a blood sample as for example blood plasma [0197] of a male subject (step 1) to one or more immunoassays that measure levels a plurality of kallikrein markers comprising free prostate specific antigen (fPSA), intact prostate specific antigen (iPSA), total prostate specific antigen (tPSA), and human kallikrein 2 (hK2) [0201] [0008][0201][0137][0138][0247].  To obtain a blood plasma, separation from blood is needed as plasma is comprised in blood (step ii). 
‘643 teach various logistic regression models (0070]-[0095] each comprising factors/variables including age,(instant claim 10)  and blood marker values for one or more of the t-PSA, fPSA,iPSA,hK2 [0096]  wherein each of the factors/variables is multiplied by a different weighted coefficient [0097] wherein exemplary coefficients are shown in table 1.  ‘643 discloses each of the models can be applied to a dataset including patient information, assay results and biopsy results for different populations and/or to determine probabilities of a different outcome.  In one example, an outcome is determining the probability that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer using a logistic regression model [0098][0329].  ‘643 further discloses that a probability of a high grade cancer (i.e. Gleason score higher than 7) positive biopsy may use different coefficients than to determine a probability of low-grade cancer [0098].  
‘643 discloses men with a low risk from the statistical model, had low probability to develop aggressive cancers over the subsequent 5-10 years, which reads on  determining a probability below a threshold i.e. a high probability value from the model [0289], absent any limitations on a threshold value.   Conversely men with a high risk from the statistical model, had high probability to develop aggressive cancers as clinically diagnosed aggressive cancers were common in the high risk group [0289] which reads on a probability above a threshold, i.e.  a low probability value from the model,  absent any limitations on a threshold value. ‘643 discloses the statistical prediction model determines referral to prostate biopsy.  As ‘643 correlates the probability that a prostate cancer biopsy will be positive with clinically diagnosed aggressive cancers that requires biopsy analysis to determine the presence of cancer [00289], once obtained, biopsy analysis is obvious. (Instant claim 2). 
‘643 discloses validating the statistical model  using seven cohort population studies using wherein the ideal study that takes blood from patients, then follows them for several years in the absence of further screening (biopsy) to determine the probability outcome, citing the publication of Vickers, 2011 see table 2, for being such ideal study. 
While ‘643 further discloses risk recalibration may be used for men with prior negative biopsy [0303] and using subjects having negative biopsy to validate the statistical model (table 2), ‘643 is silent regarding include a prior negative as an additional clinical factor in the logistic model.
Gronberg et al., teach throughout the patent and especially on page 44, evaluating a subject, the method comprising: 
iv) determining the probability that a prostate tissue biopsy obtained from the subject would contain detectable aggressive prostate cancer i.e. Gleason 7 or higher (page 40 last paragraph; page 41 lines 18-25; page 42 first paragraph; page 44 lines 9-13) (instant claim 4)  using a logistic regression model with aggressive prostate cancer as the outcome, wherein a logit of the logistic regression model is determined by weighting the measured kallikrein marker levels and at least one clinical factor,(page wherein the at least one clinical factor comprises a prior biopsy which includes a negative biopsy in the subjects with known benign disease and/or the subject's age.(page 44, lines 9-31) (instant claims 10,  22).  
To obtain the marker levels, Gronberg et al., teach measuring the kallikrein markers comprising free prostate specific antigen (fPSA), total prostate specific antigen (tPSA) and one or more of  intact prostate specific antigen (iPSA), and human kallikrein 2 (hK2) with an immunoassay (page 9 lines 11-15;page 10 last paragraph; page 20 first paragraph) in plasma (page 17 line 26)  which requires obtaining a blood sample and isolation of plasma from the blood sample to perform the assay since plasma is comprises in blood and requires isolation (instant steps i/ii).  
Gronberg et al. discloses that in order to decide which subjects should be referred to biopsy, it is required to predict a value that is correlated with the probability that the subject has prostate cancer with a Gleason grade of 7 or higher.  Gronberg et al. discloses pre-determined cutoff values are established from control samples with known benign disease and aggressive prostate cancer (page 5 lines 1-4; lines 16-19;page 13 lines .  Gronberg et al., teach if the probability “y” is above a cutoff value, the man subject is recommended to undergo biopsy (page 45 lines 1-2).  Therefore, Gronberg et al., necessarily teach determining the probability from step iv is above or below a threshold. (instant step v).absent any limitations on a threshold.  One of ordinary skill would find it obvious to analyze the biopsy once the patient undergoes biopsy (instant claim 2).   
However, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to include a prior negative as an additional clinical factor in the logistic model of “643 since previous biopsy as a clinical factor is disclosed in Gronberg et al (page 44 lines 15-28)  wherein a previous negative biopsy is used in probability recalibration models  as taught in 643 [0303] for improving prediction for high grade cancer. 
While  643 and Gronberg et al  do not recommend obtaining a prostate tissue biopsy when the probability that a prostate cancer biopsy will be positive to develop aggressive cancers is below a threshold 643,  and Gronberg et al  are silent regarding determining risk/probability by repeating the probability determination once within 6 months to 12 months. without obtaining a prostate tissue biopsy.  
Vickers 2011 discloses throughout the publication and especially in Abstract, using statistical models including assaying a panel of a kallikrein markers and at least a clinical marker, to predict a probability of a positive biopsy for reduce the number of unnecessary biopsies.  Vickers, 2011 discloses a biopsy strategy based on a probability threshold of 20% as determined by  monitoring the predicted risk probability for developing advanced prostate cancer overtime using blood testing (Fig 2)  including at least once within an interval of within 6 months to 12 months.in subjects with high PSA levels, wherein subjects with a probability lower than of 20% are considered low risk for developing advanced prostate cancers by the logistic regression model and  only subjects with a probability higher than of 20% i.e. high risk are recommended biopsies (table 3)(step VII).   Thus, biopsy does not need to be obtained from subjects with a probability lower than of 20% i.e. low risk.  
Vickers, 2011 discloses the biopsy strategy is based on a threshold validated by monitoring the predicted risk probability for developing advanced prostate cancer overtime (Fig 2) wherein in men at low risk it is  not recommended to undergo biopsy as determined by the model even if they harbor cancer the cancer is unlikely to be harmful in the near future and any such cancer would likely be detected based on repeat blood test according to the model (page 260 right last paragraph). 
Further, the concept of active surveillance  to closely monitor prostate cancer patients  as for example patients with non-aggressive Gleason score 6 that do not have aggressive prostate cancer based on logistic regression analysis comprising measuring  PSA  level and clinical factor has been known since 1990’s as disclosed in Soloway et al (see whole publication).
In particular  Soloway et al teach throughout the publication and especially in Abstract, monitoring non-aggressive prostate cancer patients i.e. Gleason 6 or less on active surveillance based on logistic regression analysis comprising measuring  PSA  level and clinical factor DRE at least once within 6 months to 24 months i.e. every 3-4 months for the first 2 years after diagnosis to decide treatment (page 832 right third paragraph).  Soloway et al., teach active surveillance is stopped in favor of treatment based on personal preference or there is an increase in tumor volume, increase in positive cores. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to monitor the probability that a prostate biopsy would contain detectable aggressive prostate cancer as compared to a threshold in men having low probability to develop aggressive cancers from the statistical model of ‘643 wherein a prior negative biopsy is a clinical factor as taught in Gronberg et al and  wherein the probability is monitored  in a time interval of  least once within every 6 to 12 months as taught in Soloway et al. and/or Vickers 2011, because the probability that a prostate biopsy would contain detectable aggressive prostate cancer as compared to a threshold  increases over time in men having low probability to develop aggressive cancers as shown in Vickers 2011 (Fig.2).   
It would have also  been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to monitor the probability  that a prostate biopsy would contain detectable aggressive prostate cancer as compared to a threshold in men having low probability to develop aggressive cancers from the statistical model of ‘643 wherein a prior negative biopsy is a clinical factor as taught in Gronberg et al and  wherein the probability is monitored  in a time interval of  least once within every 6 to 12 months as taught in Soloway et al. and/or Vickers 2011 without obtaining  a prostate tissue biopsy, because subjects a probability lower than a threshold are not recommended biopsy as taught in 643, Gronberg et al  and Vickers 2011 and because 
the probability that a prostate biopsy would contain detectable aggressive prostate cancer as compared to a threshold  increases over time in men having low probability to develop aggressive cancers as shown in Vickers 2011 (Fig.2).   
One would be motivated to do so to account for overtime changes in risk factors variables i.e. biomarker level, DRE etc as these factors are variables in the logistic regression model of 643, Gronberg et al  and Vickers 2011 al. and Soloway et al. to improve the accuracy of prediction to avoid unnecessary biopsies in subjects with a low probability while performing a biopsy in subjects with a high probability as compared to a threshold. 
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  
Here, it would have also been no more than routine experimentation for one of ordinary skill in the art to discover an optimum time interval for retesting the subjects of ‘643 and Gronberg et al  at least once within every 6 to 24 months as such general conditions are disclosed in Soloway et al. and/or Vickers 2011, to ensure that men at low risk would not suffer from a delay in diagnosis.  .  
One would also be motivated to optimize the active surveillance disclosed in Soloway et al. without obtaining a prostate biopsy in men with a low risk from the statistical model of ‘643 and Gronberg et al  because calculating a probability based  4-kallikreins and clinical factors allows for a more comprehensive and accurate calculation to avoid the need for biopsy for the prediction of that a prostate biopsy would contain detectable aggressive cancer  as taught in ‘643 and Gronberg et al  and/or Vickers 2011., absent any criticality of the claimed frequency of testing.  
Regarding Claim 5, ‘643 and Gronberg et al are silent regarding the sample being taken from the subject being diagnosed with non-aggressive prostate cancer, within 6 months to 12 months after an initial diagnosis of non-aggressive prostate cancer.
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to develop a logistic prediction model for predicting the outcome of high grade aggressive prostate cancer as taught in Gronberg et al in asymptomatic non-aggressive prostate cancer of Vickers 2011 or Soloway et al.  
Selecting subjects with low grade non aggressive cancer i.e. Gleason 6  as the study population for predicting the outcome of high grade aggressive prostate cancer would have been obvious as such patients are asymptomatic and are the majority of men with prostate cancer and at higher or lower risk  for having aggressive prostate cancer as taught in Soloway et al .  In addition, once a cohort of non-aggressive cancer was selected, testing a blood sample at a later interval including for example 6-mo to 1 year for predicting the outcome of high grade aggressive prostate would have been obvious as non-aggressive prostate cancer is slow growing as taught in Gronberg et al and the probability for detecting aggressive cancer are positively correlated with time as taught in Vickers 2011 (Fig.2) and one would have been motivated to allow for healing before deciding on undergoing further biopsies based on a probability threshold.and one would have been motivated to  allow for adequate treatment.  
In addition, one of ordinary skill would be motivated to optimize the testing interval disclosed in Soloway et al. to  the subjects of ‘643 and Gronberg et al to determine early detection of increased probability of risk/aggressive prostate cancer for lifestyle modification to mitigate risk and/or decide more aggressive treatment as taught in Soloway et al., based on a more comprehensive calculation of a probability for high grade aggressive prostate that uses 4 kallikreins and clinical factors as taught in ‘643.   
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive.
Applicant argues that claims are  not obvious over Vickers '643, Vickers 2011, and Soloway, alone or in combination. Further combination with Gronberg does not remedy these deficiencies.   It is initially noted that the grounds for rejection have changed.  Applicant first takes issue with the rejection stating ‘643 further discloses risk recalibration may be used for men with prior negative biopsy [0303].... '643 is silent regarding recalibrating risk/probability in men with a lower risk from the statistical model having low probability that a prostate cancer biopsy will be positive to develop aggressive cancers once within 6 months to 12 months."  Applicant submits that recalibration is not the same as monitoring progression of disease or repeating steps i)-iv).  Never the less  this argument has not been made in the rejection.  In contrast, the rejection stated  ‘643 is silent regarding recalibrating risk/probability in men with a low risk from the statistical model having low probability that a prostate cancer biopsy will be positive to develop aggressive cancers once within 6 months to 12 months. without obtaining a prostate tissue biopsy.  
Next, Applicant argues Vickers 2011 does not show any monitoring of the progression of prostate cancer, let alone repeating steps i)-iv) at least once within an interval of 6 months to 1 year because Vickers 2011 they were retrospectively studying blood samples that were taken between 1991 and 1996 based on a single sampling  and comparing the results of that testing with any actual diagnoses these men obtained prior to 2006 in order to assess the predictive accuracy of their testing and PSA.  Figure 2 does not show proactive monitoring of prostate cancer (as the men in this study did not have any proactive monitoring) but instead simply plots when they were actually diagnosed with palpable or advanced prostate cancer. 
In response to this argument, it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. In addition, the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art . In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).  
In this case, ‘643 discloses validating the statistical model  using seven cohort population studies using wherein the ideal study that takes blood from patients, then follows them for several years in the absence of further screening (biopsy) to determine the probability outcome, while Vickers, 2011 discloses the biopsy strategy is based on a threshold validated by monitoring the predicted risk probability for developing advanced prostate cancer overtime (Fig 2) wherein in men at low risk not recommended to undergo biopsy as determined by the model even if they harbor cancer the cancer is unlikely to be harmful in the near future and any such cancer would likely be detected based on repeat blood test according to the model (page 260 right last paragraph). The combination of the prior art references would suggest to one of ordinary skill, that the probability models of ‘643 and Gronberg et al  can be used to assign a probability and repeat testing for monitoring as taught in Vickers, 2011 including a time interval of less than a year based on a patient preference.as taught in Soloway.   
Applicant then argues that Soloway always obtains prostate tissue biopsies as part of the active surveillance which results in more biopsies.   In response to this, it is initially noted that Soloway at page 832 teaches that biopsy is performed only if there was a dramatic change in PSA/rectal examination.   Further, Soloway teaches in the same paragraph (beginning ) that active surveillance was performed every 3-4 months with a PSA and rectal examination for the first 2 years, see excerpt below.

    PNG
    media_image1.png
    173
    402
    media_image1.png
    Greyscale

In addition, one would also be motivated to optimize the active surveillance disclosed in Soloway et al. without obtaining a prostate biopsy in men with a low risk from the statistical model of ‘643 and Gronberg et al  because calculating a probability based  4-kallikreins and clinical factors allows for a more comprehensive and accurate calculation to avoid the need for biopsy for the prediction of that a prostate biopsy would contain detectable aggressive cancer  as taught in ‘643 and Gronberg et al  and/or Vickers 2011., absent any criticality of the claimed frequency of testing.  
In response to applicant argument that the method in the claims as presently amended recites either monitoring without obtaining a prostate tissue biopsy (i.e., repeating steps i)-iv)) or obtaining a prostate tissue biopsy, the method in Soloway instead either monitors (i.e., via PSA, rectal examination, and/or biopsy) or treats (e.g., a total prostatectomy), it is noted again that it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145, see rejection of record, above.
Nonstatutory Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 4-5, 10, 13, 24-25 and 27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 8-13, 21-23, 25  of co-pending 15/143,329 (‘329). 
Claims are drawn to the same subjects, markers and risk probabilities for prostate cancer and aggressive prostate cancer. While the instant application recites 2 specific clinical factors in the alternative (claim 1), and ‘329 recites the genus ”clinical factors”,  it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to include for example prior negative biopsy as a clinical factor as such factor is a factor encompassed for example  by claims 10, 23 of ‘329.

Claims 1-2, 4-5, 10, 13, 24-25 and 27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 7-16, 21-28 of co-pending 16/053849 (‘849) in view of ‘643, Gronberg et al. and Soloway et al. and/or Vickers 2011.
Claims are drawn to the same markers and risk probabilities for prostate cancer. 
‘849 does not claim determining the probability of aggressive cancer in subjects including subjects having non-aggressive cancer and a specified clinical variable. 
643,  Gronberg et al. Vickers 2011 and Soloway et al. are relied upon as in the 103 rejection above. 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to include for example prior negative biopsy, DRE or age  as a clinical factor as taught in ‘643 and calculate a probability for of aggressive cancer as taught in ‘643 in subjects having non-aggressive cancer of Gronberg et al. and Soloway et al. using the assay system of ‘849, wherein the probability is monitored as compared to a threshold as determined in Vickers 2011 at least once during a 6 months to 1 year interval  as taught in Vickers 2011 and/or Soloway et al.  One would be motivated to do so, as the claimed markers have been disclosed to differentiate between aggressive and  non-aggressive prostate cancer with different weighted coefficients to determine a probability as taught in ‘643 to allow for early detection of risk/aggressive prostate cancer progression, to allow for appropriate treatment for lifestyle modification to mitigate risk as taught in Gronberg et al.  and Soloway et al.
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to monitor subjects having low probability as compared to a threshold to develop aggressive cancers at least once within every 6 to 12 months as taught in Soloway et al.and/or Vickers 2011.  It would have been no more than routine experimentation for one of ordinary skill in the art to discover an optimum time interval for retesting the subjects of ‘643  low probability of cancer at  least once within every 6 to 12 months as such general conditions are disclosed in Soloway et al. and Vickers 2011. 
Claims 1-2, 4-5, 10, 13, 24-25 and 27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of co-pending 17/055705 (‘705) in view of Vickers et al.(pf record 
Claims are drawn to the same subjects, markers and risk probabilities for prostate cancer and aggressive prostate cancer. While the instant application recites repeating steps depending on a probability below a threshold, this is  equivalent to active surveillance over time which is a treatment of ‘705.  
Regarding claim 22, while ‘705 does not recite the subjects having a negative biopsy, ‘705 recites Gleason 6 that can be interpreted as negative biopsy as taught in Vickers et al.
 Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.
Applicant arguments regarding alleged misinterpretation of  "recalibration" in Vickers '643 with the repetition of claims i)-iv) recited in claim 1, and deficiencies of Soloway et al. and/or Vickers 2011. have been addressed above.  
Conclusion
All other objections and rejections recited in the Office Action of 12/23/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641